Case: 21-10914     Document: 00516102010          Page: 1    Date Filed: 11/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                   November 19, 2021
                                   No. 21-10914
                                                                      Lyle W. Cayce
                                                                           Clerk
   Woodrow J. Jones, Sr.,

                                                            Plaintiff—Appellant,

                                       versus

   Equal Employment Opportunity Commission, In Their
   Official Capacity; Belinda McCallister, District
   Director Official Capacity; Elizabath Roaslez,
   Official Capacity; Robert Canino, Official Capacity;
   Tammy Johnson, Official Capacity; Janet Elizondo,
   Official Capacity; Travis Hicks, Official Capacity;
   Lowell Keig, Director, Official Capacity,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:21-CV-1953


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10914      Document: 00516102010           Page: 2   Date Filed: 11/19/2021




                                     No. 21-10914


          Woodrow J. Jones, Sr. previously sued his employer, the Texas
   Juvenile Justice Department, and its interim executive director for
   employment discrimination and retaliation seeking recovery pursuant to 42
   U.S.C. §§ 1981 and 1983. The district court held that Jones’s claims were
   barred by the statute of limitations, and this Court affirmed. Jones v. Tex.
   Juv. Just. Dep’t, No. 9:14-CV-60, 2017 WL 5634637, at *10 (E.D. Tex. Apr.
   17, 2017), aff’d, Jones v. Tex. Juv. Just. Dep’t, 698 F. App’x 215 (5th Cir.
   2017), cert denied, 138 S. Ct. 1566 (2018).
          Several years later, Jones, appearing pro se, filed the current action
   against the Equal Employment Opportunity Commission (“EEOC”) and
   employees of the EEOC’s Dallas field office in their official capacities
   alleging that by failing to timely investigate his prior claims, the EEOC and
   its employees violated his constitutionally-protected right to equal protection
   under the Fourteenth Amendment to the United States Constitution, U.S.
   Const. amend. XIV, and Title VII of the Civil Rights Act of 1964 (“Title
   VII”), 42 U.S.C. § 2000e et seq. The United States Magistrate Judge issued
   findings, conclusions, and a recommendation as to Jones’s suit.            He
   recommended that the district court dismiss Jones’s action for lack for
   subject matter jurisdiction because the EEOC and its employees sued in their
   official capacities are immune from suit. Jones timely objected. The district
   court accepted the Findings, Conclusions, and Recommendation of the
   United States Magistrate Judge and dismissed the action for lack of subject
   matter jurisdiction. Jones now appeals that dismissal, arguing that the
   district court erred in dismissing his suit. We disagree and affirm.
          We review the district court’s dismissal for lack of subject matter
   jurisdiction de novo, using the same standard applied by the district court.
   Gulf Petro Trading Co. v. Nigerian Nat’l Petroleum Corp., 512 F.3d 742, 746
   (5th Cir. 2008). We will uphold a dismissal for lack of jurisdiction where “it
   appears certain that the plaintiff cannot prove any set of facts in support of



                                          2
Case: 21-10914      Document: 00516102010           Page: 3    Date Filed: 11/19/2021




                                     No. 21-10914


   his claims entitling him to relief.” In re FEMA Trailer Formaldehyde Prods.
   Liab. Litig. (Miss. Plaintiffs), 668 F.3d 281, 287 (5th Cir. 2012).
          “Federal courts are courts of limited jurisdiction,” Gunn v. Minton,
   568 U.S. 251, 256 (2013) (quotation omitted), and “the burden of
   establishing federal jurisdiction rests on the party seeking the federal forum,”
   Howery v. Allstate Ins. Co., 243 F.3d 912, 916 (5th Cir. 2001). “Federal courts
   have jurisdiction over suits against the United States and its agencies only to
   the extent that sovereign immunity has been waived.” Charles v. McHugh,
   613 F. App’x 330, 332 (5th Cir. 2015) (unpublished) (citing F.D.I.C. v. Meyer,
   510 U.S. 471, 475 (1994)). “A waiver of the Federal Government’s sovereign
   immunity must be unequivocally expressed in statutory text and will not be
   implied.” Lane v. Pena, 518 U.S. 187, 192 (1996) (internal citations omitted).
   “Moreover, a waiver of the Government’s sovereign immunity will be
   strictly construed, in terms of its scope, in favor of the sovereign.” Id.
          We first address Jones’s Title VII claims. To the extent that Jones
   attempts to invoke Title VII as a jurisdictional basis for suing the EEOC or
   its employees in their official capacities, he cannot do so. This Court has
   previously held that “Title VII does not confer on a charging party a right of
   action against the EEOC.” Newsome v. EEOC, 301 F.3d 227, 232 (5th Cir.
   2002) (citing Gibson v. Mo. Pac. R.R. Co., 579 F.2d 890, 891 (5th Cir. 1978));
   see also Ward v. EEOC, 719 F.2d 311, 312 (9th Cir. 1983) (concluding that
   “Congress neither expressly nor impliedly provided for an action against the
   EEOC for negligence”); Baba v. Japan Travel Bureau Int’l, 111 F.3d 2, 6 (2d
   Cir. 1997) (“Title VII provides no express or implied cause of action against
   the EEOC for claims that the EEOC failed properly to investigate or process
   an employment discrimination charge.”). Only present or former employees
   of the EEOC (or applicants for employment) who allege an unlawful
   employment practice committed by the EEOC as an employer may bring a
   Title VII action against the EEOC. See 42 U.S.C. § 2000e–16(c). Jones,



                                           3
Case: 21-10914       Document: 00516102010             Page: 4     Date Filed: 11/19/2021




                                        No. 21-10914


   however, had no direct employment relationship with the EEOC. Rather,
   Jones asserted that the EEOC and its employees failed to properly investigate
   his prior claim of workplace discrimination and retaliation. Therefore, it was
   proper for the district court to dismiss Jones’s Title VII claims for lack of
   subject matter jurisdiction.
          Jones also alleged that the EEOC and several of its employees in their
   official capacities deprived him of his right to equal protection under the
   Fourteenth Amendment. However, the Fourteenth Amendment applies
   only to state actors, not federal actors. See Bolling v. Sharpe, 347 U.S. 497,
   499 (1954). Jones therefore cannot bring a Fourteenth Amendment claim
   against the EEOC or EEOC officials in their official capacities. Accordingly,
   Jones’s Equal Protection claim was properly dismissed. 1
          For the foregoing reasons, the judgment of the district court is
   AFFIRMED.




          1
              Although Jones’s Equal Protection claim was not discussed in the Findings,
   Conclusions, and Recommendation of the United States Magistrate Judge, we “may affirm
   a judgment upon any basis supported by the record.” Davis v. Scott, 157 F.3d 1003, 1005
   (5th Cir. 1998).




                                             4